           Case 1:20-cv-01068-LY Document 42 Filed 03/26/21 Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

  JAVIER AMBLER, SR., and MARITZA                       §
  AMBLER, individually, on behalf of all                §
  wrongful death beneficiaries of JAVIER                §
  AMBLER, II, on behalf of the ESTATE OF                §
  JAVEIR AMBLER, II, and as next friends of             §
  J.R.A., a minor child; and MICHELE BEITIA,            §   Civil Action No. 1:20-01068-LY
  as next friend of J.A.A., a minor child,              §
                                                        §
                                      Plaintiffs,       §
                                                        §
  v.                                                    §
                                                        §
  WILLIAMSON COUNTY, TEXAS,                             §
                                                        §
                                     Defendant.         §

       PLAINTIFFS’ UNOPPOSED MOTION FOR LEAVE TO AMEND COMPLAINT

        Plaintiffs respectfully request leave to amend the complaint with the attached Exhibit 1 to

clarify their allegations and to include both the individuals and the private company at issue in this

wrongful death case.

   A. FACTS AND PROCEDURAL BACKGROUND

        This is a wrongful death case arising from alleged excessive force used against Plaintiffs’

decedent, Javier Ambler II. Williamson County deputies killed Javier while the County produced

a reality TV program, then Sheriff Chody destroyed critical evidence.

        Plaintiffs filed suit alleging only Monell claims and ADA claims against Williamson

County on October 25, 2020.

        Discovery has begun and the deadline to add additional parties is March 26, 2021. Doc. 41.




                                                    1
           Case 1:20-cv-01068-LY Document 42 Filed 03/26/21 Page 2 of 5




    B. ARGUMENT

       The Court should grant Plaintiffs leave to amend, including to add new Defendants.

       “Rule 15(a) declares that leave to amend shall be freely given when justice so requires; this

mandate is to be heeded. … If the underlying facts or circumstances relied upon by a plaintiff may

be a proper subject of relief, he ought to be afforded an opportunity to test his claim on the merits.”

Foman v. Davis, 371 U.S. 178, 182 (1962) (internal quotation marks and citations omitted); see

also FED. R. CIV. P. 15(a)(2). Ordinarily the Court should not deny leave to amend merely due to

delay. See Dueling v. Devon Energy Corp., 623 F. App'x 127, 131 (5th Cir. 2015) (reversing denial

of leave to amend where there was significant unexplained delay).

       “Rule 15(c) provides that ‘[a]n [a]mendment of a pleading relates back to the date of the

original pleading when ... the claim or defense asserted in the amended pleading arose out of the

conduct, transaction, or occurrence set forth or attempted to be set forth in the original

pleading [.]’” McClellon v. Lone Star Gas Co., 66 F.3d 98, 102 (5th Cir. 1995) (emphasis in

original). “This Court has permitted equitable tolling in situations where the claimant has actively

pursued his judicial remedies by filing a defective pleading during the statutory period.” Young v.

United States, 535 U.S. 43, 50 (2002) (internal quotation marks omitted); see also Willoughby v.

Cribbs, No. CV H-13-1091, 2014 WL 12537082, at *1 (S.D. Tex. Dec. 12, 2014). An amendment

relates back to the date a motion for leave to amend the complaint was filed under Rule 15.1



1
  See Rademaker v. E.D. Flynn Exp. Co., 17 F.2d 15, 17 (5th Cir. 1927); Perez v. New Breed
Logistics, Inc., No. 2:16-CV-127, 2017 WL 40289, at *4 (S.D. Tex. Jan. 4, 2017) (An “amended
complaint      is    deemed      filed     on     the   date     [plaintiff]   filed    his    motion
for leave to amend the complaint.”); Stafford v. Clark Const. Co., 901 F. Supp. 232, 233 (E.D.
Tex. 1995) (“The statute of limitations on a cause of action is tolled as soon as a motion for leave
to file an amended complaint is filed.”); Mayes v. AT&T Info. Servs., Inc., 867 F.2d 1172, 1173
(8th Cir. 1989) (per curiam) (“[W]here the petition for leave to amend the complaint has been filed
prior to the expiration of the statute of limitations, while the entry of the court order and filing of
the amended complaint have occurred after the limitations period has expired ... the amended

                                                  2
          Case 1:20-cv-01068-LY Document 42 Filed 03/26/21 Page 3 of 5




       In this case, there is good cause to grant leave to amend because the deadline to amend and

add parties has not yet expired, Doc. 41, and the additional Defendants are likely important parties

to the underlying misconduct. Moreover, there is good cause to deem the Amended Complaint

filed March 26, 2021, as that is the date Plaintiffs are seeking leave to amend.

   C. CONCLUSION

       For the foregoing reasons, the Court should grant Plaintiffs leave to amend the Complaint

with the proposed First Amended Complaint, attached as Exhibit 1.

Dated: March 26, 2021.

                                                Respectfully submitted,
                                                EDWARDS LAW
                                                1101 East 11th Street
                                                Tel. 512-623-7727
                                                Fax. 512-623-7729

                                                By     /s/ Jeff Edwards               JEFF
                                                       EDWARDS
                                                       State     Bar    No.
                                                       24014406
                                                       jeff@edwards-
                                                       law.com       SCOTT
                                                       MEDLOCK
                                                       State      Bar   No.
                                                       24044783
                                                       scott@edwards-
                                                       law.com        DAVID
                                                       JAMES
                                                       State      Bar    No.
                                                       24092572
                                                       david@edwards-
                                                       law.com

                                                ATTORNEYS FOR PLAINTIFFS JAVIER
                                                AMBLER, SR., MARITZA AMBLER, AND

complaint is deemed filed within the limitations period.”); Moore v. Indiana, 999 F.2d 1125, 1131
(7th Cir. 1993) (“As a party has no control over when a court renders its decision regarding the
proposed amended complaint, the submission of a motion for leave to amend … tolls the statute
of limitations.”).

                                                 3
          Case 1:20-cv-01068-LY Document 42 Filed 03/26/21 Page 4 of 5




                                              J.R.A.

                                              By /s/ Antonio M. Romanucci
                                               Antonio M. Romanucci (pro hac)
                                              (IL No. 6190290)
                                              Bhavani Raveendran (pro hac)
                                              (IL No. 6309968)
                                              Ian P. Fallon (pro hac)
                                              (IL No. 6332303)
                                              ROMANUCCI & BLANDIN,
                                              LLC
                                              321 N. Clark Street, Suite 900
                                              Chicago, Illinois 60654
                                              Tel:            (312) 458-1000
                                              Fax:            (312) 458-1004
                                              aromanucci@rblaw.net
                                              braveendran@rblaw.net
                                              ifallon@rblaw.net

                                              Ben Crump (pro hac pending) (Washington,
                                              D.C. Bar No. 1552623) Ben Crump Law
                                              717 D Street N.W., Suite 310
                                              Washington, D.C. 20004
                                              Phone: 800-859-9999
                                              Fax: 800-770-3444
                                              ben@bencrump.com

                                              ATTORNEYS FOR PLAINTIFF MICHELE
                                              BEITIA, FOR J.A.A.

                                CERTIFICATE OF SERVICE

        I certify, by my signature below, that the foregoing has been served on counsel for all
parties through the Court’s electronic filing system.

                                              /s/ Jeff Edwards
                                             Jeff Edwards


                             CERTIFICATE OF CONFERENCE

       I certify, by my signature below, that counsel for Defendant and they are unopposed to this
motion.

                                              /s/ Scott Medlock


                                                4
Case 1:20-cv-01068-LY Document 42 Filed 03/26/21 Page 5 of 5




                           Scott Medlock




                             5
